Citation Nr: 1701984	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.  His awards include the Vietnam Service Medal, National Defense Service Medal, and the Small Arms Expert Marksmanship Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a Board hearing in his May 2012 substantive appeal.  He was notified of his November 2016 hearing by letter in September 2016, but subsequently cancelled his hearing request.  No other hearing request remains pending.    


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss for VA purposes.  

2. The probative evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by an August 2009 letter.  The case was last readjudicated in June 2016.  The Board finds that the Veteran has received notice compliant with the VCAA.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service medical records, records from the Social Security Administration (SSA), and VA examination reports.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

The Veteran contends that he was exposed to excess noise from flying aircrafts and firing weapons during service, and that he has experienced hearing loss since service.  However, because the Veteran's current hearing levels do not constitute a disability for VA purposes under 38 C.F.R. § 3.385, service connection for bilateral hearing loss cannot be granted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.            § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, and sensorineural hearing loss become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

Audiometric testing conducted in conjunction with the Veteran's January 1974 separation examination showed bilateral hearing within normal limits at 500 through 4000 Hertz.  

The only post-service audiometric results of record come from the May 2012 VA QTC (contract) examination.  Pure tone thresholds were 5, 10, 5, 10, and 15 decibels in the right ear and 10, 5, 5, 10, and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz (hereinafter, "specified frequencies").  The examiner reported speech recognition scores of 94 percent in the right ear and 94 percent in the left ear.  These findings do not meet the criteria for a hearing loss disability for either ear under 38 C.F.R. § 3.385.  

Therefore, the most probative evidence indicates that the Veteran does not have a current hearing loss disability as defined in 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current bilateral hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's reports that he was subjected to in-service noise from aircrafts and weapons and has experienced hearing loss since service.   These statements, however, relate to the in-service and nexus elements of the Veteran's claim of entitlement to service connection; they do not establish the presence of a current hearing loss disability.  Thus, they are of little probative value.  Finally, the Veteran's reports of hearing loss do not constitute competent evidence of a hearing loss disability, as the record does not reflect that he contains the requisite audiological expertise to diagnose such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting a lay person's general competence to testify as to symptoms but not to provide medical diagnosis).  Medical expertise along with appropriate audiological testing is required to confirm the presence of hearing loss.

In sum, there is no medical evidence of record showing the presence of a bilateral hearing loss disability for VA purposes; thus, the claim of entitlement to service connection for bilateral hearing loss must be denied.  The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III. TDIU

In his July 2009 TDIU application, the Veteran asserted that his diabetes mellitus renders him unable to secure or follow a substantially gainful occupation.  In conjunction with his claim of entitlement to disability benefits from the SSA, the Veteran stated that his diabetes and its related complications including bilateral cataracts and peripheral neuropathy limit his ability to work, including his ability to walk or bend. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is service connected for bilateral cataracts associated with diabetes mellitus, rated as 30 percent disabling, diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, each rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling.  The Veteran's combined schedular rating is 70 percent.  Since the bilateral cataracts, diabetes, and peripheral neuropathy have the common etiology of the Veteran's herbicide exposure, those disabilities are considered as one 60 percent disability under 38 C.F.R. § 4.16(a); thus, the Veteran meets the schedular requirements for a TDIU.  

At the outset, the Board notes that the Veteran is not service connected for a psychiatric condition or arthritis.  The Veteran's SSA records note that the he was found to have been disabled since August 1992 due to posttraumatic stress disorder and dysthymia.  

During a September 1997 VA psychiatric examination, the Veteran reported that he was running a mailroom department at a newspaper in the early 1990s but would often get into verbal altercations with co-workers and was disciplined for such.  In 1993, he worked in his last fulltime employment as a machine operator for a printing company, and was fired due to the company's financial hardship.  He acknowledged that during all of his prior jobs he had difficulty interacting with customers, supervisors, and co-workers, and that he had difficulty holding a job due to interpersonal difficulties and an inability to concentrate.  The examiner noted his diagnoses to include chronic dysthymic disorder and mixed personality disorder with antisocial and paranoid features.

During a May 2001 psychiatric examination, the Veteran was diagnosed with chronic posttraumatic stress disorder, depressive disorder, alcohol abuse and a history of cannabis abuse, in remission.  

In September 2008, the Veteran underwent a left eye buckling procedure for retinal detachment.  In October 2008, the Veteran was admitted to Hollidaysburg Veterans Home (HVH), and stated that he felt well except for continuing symptoms of degenerative joint disease.  He reported that his diabetes was well controlled.  He was able to ambulate without devices with a steady gait.  He was described as argumentative in attempting to obtain medications.  The Veteran continued to complain of back and leg pain through April 2009.  In December 2008, the Veteran's corrected vision was noted as 20/50 in the left eye. 
In February 2009, the Veteran was afforded VA examinations for his diabetes and peripheral neuropathy conditions.  The functional effects of his diabetes were described as limitations in walking, monthly visits to a diabetic care provider, and visual problems.  His peripheral neuropathy was noted to cause numbness, tingling, pain, difficulty when walking on uneven ground, easy fatigability, and weakness.  The examiner described the occupational effects as cumbersome walking.    

An April 2009 VA eye examination noted bilateral cataracts, with corrected vision of 20/100 in the left eye and 20/25 in the right eye.  The examiner described the left eye as having relatively little usable vision.  

On his July 2009 TDIU application, the Veteran reported that his last fulltime employment was for a printing company in 1992 and that he completed two years of college.  He stated that his diabetes mellitus has rendered him unemployable, although he denied that the diabetes caused him to leave his last employment.  He reported that he had been treated from October 2008 to the present at the HVH.   

In September 2009, the Veteran was afforded VA diabetes and neuropathy examinations, producing results similar to the February 2009 examination.  The examiner opined that the Veteran's psychiatric symptoms and arthritis precluded sedentary work.  In November 2009, a VA ophthalmologist noted that the Veteran did not need any eye treatment other than to receive glasses.  

The Veteran was afforded another PTSD examination in January 2011, where he reported that he had difficulty maintaining jobs and relationships due to his PTSD symptoms.  In June 2011, the Veteran was again examined by a VA mental health clinician who noted that the Veteran had difficulty maintaining work due to interpersonal difficulties, which the clinician assessed as resulting from maladaptive interpersonal interactions secondary to his personality disorder.  Also in June 2011, the Veteran endorsed difficulty with distance vision and glare, but in November 2011, his vision was noted as sufficient to pass a driving test.  

The Veteran was examined again in April 2014.  The examiner noted that the diabetes was managed by a restricted diet and oral hypoglycemic agent, but did not require regulation of activities, and caused fewer than two visits per month to a diabetic care provider and no hospitalizations.  His peripheral neuropathy was evaluated as causing mild intermittent pain, paresthesias, and numbness in the bilateral lower extremities.  The examiner opined that the diabetes would prevent prolonged standing and that the peripheral neuropathy would not impact the Veteran's ability to work.

In October 2014, the Veteran presented to establish care with a new VA facility.  His only complaint at that time was chronic back pain.  In November 2014, the Veteran was noted to have corrected vision to 20/40+2 in the right eye and 20/30+1 in the left eye.

After review of the record, the evidence does not reflect that the Veteran's service-connected diabetes mellitus, peripheral neuropathy, and bilateral cataracts have rendered him unable to obtain or maintain gainful employment, to include sedentary employment.  VA examiners in February 2009, September 2009, and April 2014 identified the functional impacts of those conditions as including the requirement of a restricted diet, difficulty with prolonged standing and walking, and some visual impairment.  They have not been noted to cause functional impairment sufficient to prevent employment.  The Board finds their evaluations of the functional impacts of the conditions to be highly probative as they were based on examinations of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, apart from the Veteran's bare assertion in his TDIU application that his diabetes mellitus prevents him from obtaining or maintaining employment, he has not offered any contentions attributing his unemployability to his diabetic conditions.  To the contrary, the Veteran has reported throughout the appeal period that his interpersonal problems were the cause of his difficulties in maintaining employment.  While the Board acknowledges the Veteran's reports that his diabetes and the related complications limit his ability to work, such occupational impairment is considered by the ratings assigned for those disabilities.  See 38 C.F.R. § 4.1 (2016) (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also Van Hoose, 4 Vet. App. at 363 ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").  Finally, although the April 2009 VA examiner noted the Veteran to have little left eye vision, the record reflects that the Veteran's corrected left eye vision was 20/50 prior to that examination, and that, after the Veteran was prescribed corrective lenses, he had acceptable corrective vision to drive and did so.   

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment consistent with his education, training, and prior work experience.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to TDIU is denied.  The Board is again grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.











ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


